ORDER
PER CURIAM.
On consideration of the certified order of the Court of Appeals of Maryland disbarring respondent from the practice of law in that jurisdiction, this court’s March 16, 2016, order directing respondent to show cause why the reciprocal discipline of disbarment should not be imposed, the statement of Disciplinary Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to the court order or an affidavit as required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Garrett V. Williams is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (re-buttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s period of disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g).